Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and they are moot because they do not apply to the new reference used in the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuai (CN 106162730, cited in IDS) in view of Chen (US20150359019) further in view of Peng (CN110248382).
Regarding claim 1, Shuai discloses a method for configuring a GPRS Tunneling Protocol (GTP) transmission channel ([0267]), comprising:
acquiring (figs. 12, 13, 17, [0265-267][0485-0511], acquiring session information (initial setup request); Xn interface (including Xn-u, Xn-c) between user plane and control plane in the first network),
performing a local  (figs. 12-13, 17; [0265][0485-0511],  establish a data transmission channel (sending the establish request can be considered as part of the performing the establishment), using the acquired session information);
transmitting first related information of the local figs. 12-13, 17; [0265][0485-0511],  sending the establishment request (which is related to the channel configuration; or send security command and reconfiguration to a second device); and
receiving second related information of a figs. 13, 17, [0485-0511], receive completion information or response from the second device).
Shuai only discloses establishing signaling radio bears or data radio bears ([0494]), Shuai does not explicitly disclose establishing or performing a local GTP transmission channel configuration using the PDU session information. 
Chen discloses performing a local GTP transmission channel configuration using the (Chen, [0120][0246-47], establish GTP-U channel; configuration acknowledgement message to the macro cell to acknowledgement that the GTP-U channel to the core network is established). 
Chen also discloses the Xn interface is used for interaction between a User Plane Centralized Unit (CU-U) responsible for user plane data in a first network element and a Control Plane Centralized Unit (CU-C) responsible for control plane data in the first network element (Chen, [0012-14][0090-91][0130]; an Xn interface between a control plane node and a user plane node; one or more Xn interfaces between the control plane node connected with the MME and the one or more user plane nodes connected with the UE. Note: Xc and Xu were temporally used (for Xn) at that time).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging session information given by Shuai with the teachings of GTP given by Chen. The motivation for doing so would have been to   efficiently exchange control information and GTP channel information using appropriate interfaces (Chen, [0005]).
Even though Chen discloses establishing GTP-U channel/session, which can be considered as PDU related session, to further clarify this, Pend explicitly discloses the session related information is PDU session related information (Peng, fig. 3, [0157], the session establishment request message carrying at least one PDU of the session information).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging session information given by Shuai and Chen with the teachings of PDU session request given by Peng. The motivation for doing so would have been to   efficiently exchange control information and GTP channel information using appropriate interfaces (Chen, [0005]).
Claims 7 and 10 are rejected same as claim 1 as Shuai discloses various units to perform the specified functions. 
Claim 16 is rejected same as claim 1 noting that Peng discloses PDU session related information comprises GTP information to be used for GTP transmission channel configuration (Peng, fig. 3, [0157]).

Regarding claim 6, Shuai, Chen and Peng disclose the method of claim 1, wherein the step of transmitting first related information of the local GTP transmission channel configuration to a second network element comprises:
forwarding the first related information to the second network element through the CU-C (Shuai, figs. 12-13, 17; [0265][0485-0511];  control information is exchanged/forwarded through the control plane or CU-C;  Chen, [0014], Xn interface is used for exchanging control plane data which is through CU-C); 
correspondingly, the step of receiving second related information of a GTP transmission channel configuration transmitted by the second network element comprises:
receiving the second related information sent by the second network element and forwarded by the CU-C (Shuai, figs. 12-13, 17; [0265][0485-0511]; Xn-c;  Chen, [0012][0014], Xn interface is used for exchanging control plane data which is through CU-C; forwarding/receiving the control plane data transmitted between the control plane node and the UE through CU-C; control information is transmitted through control plane). The motivation of the combination is same as in claim 1.
Claims 9 and 15 are rejected same as claim 6.
Claim 18 is rejected same as claims 1 and 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474